Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Law Offices of Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 January 26, 2009 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Delaware Group Foundation Funds (the Fund) File Nos. 333-156148 Rule 497(j) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 1 (the Amendment) to the Funds Registration Statement on Form N-14. The Amendment was filed with the U.S. Securities and Exchange Commission electronically on January 23, 2009. If you have any questions or comments regarding this filing, please call me at (215) 564-8011. Very truly yours, /s/ Michael D. Mabry Michael D. Mabry
